Citation Nr: 0127059	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a gunshot wound (GSW) to the left chest with 
muscle injury to muscle groups II, III, and XXI, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from November 
1967 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
continued a 30 percent rating for the service-connected 
residuals of a gunshot wound (GSW) to the left chest with 
muscle injury to muscle groups II, III, and XXI, which had 
been in effect since November 1969.  


REMAND

The veteran is service-connected for the residuals of a 
gunshot wound to the left chest.  This disability is current 
rated as 30 percent disabling under diagnostic codes 5302 and 
5303 for a muscle injury of Muscle Groups II, III, and XXI.  
38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303 (2001).  

The veteran's representative had the veteran's claims file, 
and the medical evidence contained therein, reviewed by a 
physician.  This physician opined that the veteran might have 
a restrictive lung defect and a left shoulder disorder as 
residuals of the inservice gunshot wound to the chest.  
However, the physician pointed out that the November 2000 VA 
pulmonary function tests did not include lung volume testing 
to ascertain if a restrictive defect was present.  Review of 
the November 2000 VA examination report and the accompanying 
medical test reports, including a report on x-ray examination 
of the veteran's left shoulder, indicates that the assertion 
of a left shoulder disorder related to the GSW is plausible.  
However, the evidence is not entirely clear on this point.  

In November 2001 the veteran's representative submitted a 
written brief presentation.  This document listed four 
questions at issue.  Essentially, the representative listed 
issues involving a left shoulder disorder and restrictive 
lung disease as involving service connection for the 
disorders being secondary to the veteran's service-connected 
GSW.  Also listed was entitlement to consideration for an 
increased rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2001).  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2001).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In the present case, the veteran's left chest wound 
disability is rated under the diagnostic codes for a muscle 
injury.  However, other diagnostic codes may also be 
appropriate.  Specifically the veteran does have scars.  
However, the evidence is equivocal as to whether they are 
tender and painful on objective demonstration to warrant a 
compensable disability ratings under Diagnostic Code7804.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

The November 2000 VA examination report indicates x-ray 
evidence of a left shoulder abnormality; specifically 
spurring of the inferior margin of the clavicle and of the 
"posterior surface of the acromium process."  There is also 
evidence of limitation of motion of the left shoulder.  
However, there is no narrative diagnosis of traumatic 
arthritis of the left shoulder or comments as to whether any 
arthritis present is related to the inservice gunshot wound.  

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.   See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-
98 (August 14, 1998).  The regulations related to the rating 
of muscle injuries indicate that "the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement."  38 C.F.R. 
§ 4.56(c) (2001).  As such, it appears that the diagnostic 
codes rating muscle injury disabilities do not rate 
limitation of motion.  Therefore, a rating for arthritis of 
the shoulder may also be appropriate.  

At present, the medical evidence related the veteran's left 
arthritis, chest scars, and lung restriction is inadequate to 
rate the veteran's service-connected residuals of a GSW.  
Therefore, another VA examination must be scheduled.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also held that, when 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45 (2000) were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (2000), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2000).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or pain on movement.  38 C.F.R. § 4.45 (2000).  These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors which must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. 202, 206-07 (1995).  

The veteran may warrant separate ratings for distinct 
manifestations of the residuals of his inservice gunshot 
wound to the left chest.  However, the veteran is reminded 
that the absence of any medical evidence showing complaints 
or treatment for the veteran's service-connected disability 
since his separation from service in 1969 strongly indicates 
that the disability has been static in nature for over thirty 
years.  

The case is REMANDED to the RO for the following development:

1.  The veteran should be accorded the 
appropriate VA examination for scars.  The 
report of examination should include a 
detailed account of all residual scars 
resulting from the veteran's inservice 
gunshot wound to the left chest, including 
any surgical scars.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should indicate if the scars are 
ulcerated, poorly nourished, adherent, 
and/or tender and painful on objective 
demonstration.  Color photographs of the 
scars should be taken and the included 
with the examination report.  The photos 
are requested because the Board is having 
difficulty ascertaining the location of 
the original wound and the track of the 
bullet from the description in the service 
medical records.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

2.  The veteran should be accorded the 
appropriate VA examination for restrictive 
lung disorders.  The report of examination 
should include a detailed account of any 
manifestations of lung disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
the appropriate pulmonary function tests 
to ascertain the presence or absence of a 
restrictive lung defect should be 
conducted.  The examiner is requested to 
indicate if the veteran has any current 
restrictive lung disorder, and, if so, 
whether it is related to the veteran's 
inservice gunshot wound to the left chest.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded the 
appropriate VA examination(s) to rate the 
service-connected residuals of a gunshot 
wound (GSW) of the left chest.  A single 
examiner may be able to obtain all the 
medical evidence necessary; however, 
separate examinations for joints (left 
shoulder), and muscle injuries may be 
required.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination(s).  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
chest and left shoulder pathology, 
including arthritis, found to be present.  
The examining physician should provide 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's left chest and left 
shoulder, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, 
ankylosis, crepitus, nonunion, 
malunion, deformity or impairment.  The 
examiner should provide a complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his thoracic spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); see 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  With respect to the functioning of 
the veteran's left shoulder, x-ray 
examination of the shoulder should be 
conducted and the examiner, and/or the 
radiologist, should indicate whether 
the veteran has arthritis of the left 
shoulder and, if so, whether it is 
traumatic in nature and related to the 
inservice wound.  

c.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the left shoulder.  
The examiner should specify the results 
in actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2001) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

5.  Subsequently, the RO should consider 
the issue on appeal.  In rating the 
veteran's left chest disability, the RO 
should consider if the veteran warrants 
separate disability ratings for scars, 
arthritis, muscle injury, and or 
restrictive lung defect.  The RO should 
also consider the veteran's claim for an 
increased rating on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) 
(2001).  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


